Citation Nr: 1430365	
Decision Date: 07/03/14    Archive Date: 07/10/14

DOCKET NO.  07-28 827	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Dustin Ware, Associate Counsel


INTRODUCTION

The Veteran had active military service from June 1998 to January 2005.

This case comes before the Board of Veterans' Appeals (Board) on appeal of an October 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  

This case was most recently before the Board in October 2011 when it was remanded for further development.  Specifically, the Board instructed that the Veteran be scheduled for a VA examination to address whether she is unable to obtain or sustain substantially gainful employment in light of her service connected disabilities.  Examinations in both November 2012 and December 2013 include opinions addressing this issue.  There has been substantial compliance with the prior remand, and adjudication of the Veteran's claim may proceed.  See generally Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDING OF FACT

The Veteran's service-connected disabilities are not shown to be productive of a disability picture that precludes her from securing and following some form of substantially gainful employment consistent with her education and work experience.

CONCLUSION OF LAW

The criteria for entitlement to a TDIU are not met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.25.


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran received notification prior to the initial unfavorable agency decision through a September 2012 notice letter.  The Veteran's claim was subsequently adjudicated in a January 2014 supplemental statement of the case.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The duty to notify the Veteran was satisfied under the circumstances of this case.  38 U.S.C.A. § 5103.

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2013).

Service treatment records are associated with claims file, as are all post-service VA treatment records identified by the Veteran.  The Veteran indicated in a September 2009 Board hearing that she received treatment for her service-connected disabilities at private facilities.  The record was held open for 60 days so that the Veteran could submit records related to the private treatment.  She failed to do so.  In light of this, as part of a February 2010 remand, the Veteran was provided the opportunity to submit a VA Form 21-4142, Authorization and Consent to Release Information to the VA, in regards to the private records.  The Veteran has not returned a completed VA Form 21-4142 in regards to the private treatment facilities.  As such, VA's duty to further assist the veteran in locating additional records has been satisfied.  The Veteran was afforded VA examinations in November 2012 and December 2013.  See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159 (c)(4) (2013); Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 2002).  The VA examinations are adequate for the purposes of determining entitlement to TDIU, as they involved a review of the Veteran's pertinent history and an examination of the Veteran and provide an opinion with supporting rationale.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

All relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

Analysis

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Entitlement to TDIU requires the presence of impairment so severe that it is impossible for the average person to follow a substantially gainful occupation. Consideration may be given to the veteran's level of education, special training and previous work experience in arriving at a conclusion, but not to her age or to the impairment caused by non-service-connected disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2011).  In reaching such a determination, the central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

The record must reflect that circumstances, apart from non-service-connected conditions, place the claimant in a different position than other veterans having the same compensation rating.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question is whether the Veteran, in light of her service-connected disabilities, is capable of performing the physical and mental acts required by employment, not whether she can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The law provides that a total disability rating may be assigned where the schedular rating is less than total when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. § 4.16(a).  

The Veteran is service connected for microprolactinoma with headaches, evaluated as 50 percent disabling; degenerative osteoarthritis, sacroiliac joints; cold injury residuals, left foot; cold injury residuals, right foot; gastroesophageal reflux disease; osteoarthritis, right hip; osteoarthritis, left hip, each individually evaluated as 10 percent disabiling; right ovarian cyst and uterine fibroid; and thyroid nodule, left lobe of the thyroid, each evaluated as noncompensable.  The combined evaluation for compensation is 80 percent.  Therefore, the Veteran satisfies the percentage criteria for a TDIU under 38 C.F.R. § 4.16(a) (2013).

The remaining inquiry is whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of such service-connected disabilities.  According to the record the Veteran was trained as a paralegal as part of her military service.  Additionally, she has a bachelor's degree in psychology with a minor in business.   She currently is employed as a substitute teacher working approximately 35 hours a week.  This represents a recent decrease in hours from an average of 45 to 50 hours a week.  December 2013 VA Examination Report.  She asserts that her service-connected disabilities render her unemployable.

Despite the Veteran's eligibility for TDIU benefits, the Board concludes that entitlement to TDIU benefits is not warranted because a preponderance of the evidence is against any finding that her service-connected disabilities prevent her from gainful employment.
In this regard, the Veteran received VA examination in November 2012 and December 2013 to determine the effect of her service-connected disabilities on her ability to obtain and sustaining substantially gainful employment.  Both examiners noted that the Veteran's microprolactinoma with headaches affect the Veteran's ability to work because, at times, the headaches prevent her from working; however, according to both examiners this occurs less than monthly. 

Moving on to the hip conditions, the November 2012 examiner reported that "[t]he Veteran does not have a bilateral hip condition she has full ROM [range of motion] and no radiologic findings of OA [osteoarthritis] of the hip.  She has OA of the SI [sacroiliac] joints not the hips."  This finding is confirmed by imaging studies.  Nevertheless, the examiner does note the Veteran's hips have no impact on her ability to work.  The December 2013 examiner also reports the Veteran does not have a hip condition but bilateral osteoarthritis of the sacroiliac joints and refers the reader to the Veteran's back examination.  In the back examination it is indicated that the Veteran's osteoarthritis of her sacroiliac joints "does not prevent her from obtaining and sustaining gainful physically demanding employment ..."

Furthermore, the Veteran's cold injury residuals, left foot; cold injury residuals, right foot; gastroesophageal reflux disease; right ovarian cyst and uterine fibroid; and thyroid nodule, left lobe of the thyroid are each address in turn by both examiners who conclude that these conditions have no impact on the Veteran's ability to obtain or sustain substantially gainful employment.

As such, the Board cannot conclude that the Veteran's service-connected disabilities are, individually or in combination, of sufficient severity to produce unemployability.  As revealed by the VA examinations the only service-connected condition that has a substantive effect on the Veteran's employability is the Veteran's microprolactinoma with headaches, which occasionally prevents the Veteran from working.  Still, taking this into consideration it does not evidence a disability picture so severe that the Veteran is unable to follow a substantially gainful occupation.  This conclusion is further supported by the fact that the Veteran continues to be employed as a substitute teacher.  

The Board acknowledges that the Veteran's assertions that she is unable to obtain employment.  However, while sympathetic to her concerns, the Board finds the opinions obtained in the November 2012 and December 2013 VA examination reports to be more probative.  These opinions reflect a clinical understanding of the Veteran's physical and psychological limitations due to her service-connected disabilities.  Absent any evidence of limitation in securing gainful employment, the Board finds no competent evidence that the Veteran's service-connected disabilities render her unemployable.

After considering the totality of the record, the Board finds that a preponderance of the evidence supports the finding that the Veteran's service-connected disabilities do not render her unable to secure and follow a substantially gainful occupation and, therefore, she is not entitled to a TDIU rating.  In making its determination, the Board considered the applicability of the benefit of the doubt doctrine.  38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  However, as the preponderance of the evidence is against the Veteran's claim of entitlement to a TDIU rating, the doctrine is not applicable in the instant appeal and her claim must be denied.  Id.


ORDER

Entitlement to a TDIU is denied




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


